Title: From George Washington to Major General Israel Putnam, 25 December 1776
From: Washington, George
To: Putnam, Israel



Dear Sir
Camp above Trenton Falls Decr 25th 1776

I am glad to hear by Your Son that you are getting better again If I had not been well convinced before of the Enemies Intention of possessing themselves of Philadelphia, so soon as the Frost will form Ice hard enough to transport them, and their Artillery across the Delaware, I have an Intercepted Letter which puts the matter beyond a doubt.
If therefore the Citizens of Philadelphia have any regard for the Town, not a moments time is to be lost in putting it in the best posture of defence possible. but least this should not be done, I would have the public Stores of every kind that can, be removed except such as may be necessary for immediate use, and except Provisions.
I think the Stores should go towards Lancaster instead of Christeen Bridge, unless they can be Water borne (at this time to the Bridge) and readily transported from thence into the Country—Should not this be

the Case may they not easily be seized at Christeen. I think they may, but this matter should be enquired into.
I am sorry Colo. Griffin has left the Jerseys—some active Officer of Influence ought in my opinion, to repair there, to Inspirit the People, & keep the Militia from disbanding & if posible to encourage them to assemble.
Let me know the exact State and Strength of the Militia with You, that I may know how to govern myself also of the expectation you have of more coming in. I am Dr Sir Yr Most Obdt

Go: Washington


P.S. If a party of militia from Philadelphia could be sent over to support the Jersey Militia about Mount Holly, would it not serve to prevent them from Submission; I wish you could get Colo. Forman, and endeavour in my name to prevail upon him to exert himself in this business. I want to see him myself much on this Acct.
Pray send the Letter to Mr Hancock by Express, if the Post does not set out immediately for Baltimore.

